Title: From George Washington to William Pearce, 29 March 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia 29th March 1795
        
        I have received your letter of the 22d instt with its enclosures.
        Had Mr Pierce Bailey accepted the terms on which I offered him my land on difficult run, without proposing an abatement of interest, after I had declared I never would lower them, the bargain would have been concluded on my part. As he did not, but is still attempting to make other terms, I shall suspend saying any thing further on the subject until I come to Virginia; which, if nothing unforeseen at present, intervenes, will be by the 20th of April, as my intention is to commence my journey for Mount Vernon on the 13th, or at the farthest, the 14th of that month. I shall be better able to decide then, than now, what will be best for me to do in this matter. Land situated as that of mine is on Difficult, with the adva⟨n⟩tages attending it, is in no danger of falling ⟨in⟩ price, when all the circumjacent lands are ⟨risi⟩ng most rapidly in theirs, by the coming of ⟨all the⟩ world as it were to this country for the purpose o⟨f buyi⟩ng lands.
        
        I hear with concern, of the injury the New Meadow at Dogue run has sustained. I had great expectation from it (knowing, as I do, the goodness of the soil)—If you have Seed, let the parts which have been covered, and all others that are too thin, be resown, and a light harrow, or roller, run over, to bury the seed. If the water (in freshes) has not sufficient vent at the bridge, would it not be proper to widen the passage at that place? It is a pity to subject so valuable a meadow as that might be made, to such disasters, where the remedy is at hand, and not difficult.
        The weather since thursday has been worse than at any period through the winter: what effect it has had, or may have on the growing grain; the grass; and the fields which are to be sown & planted, you, much better than I, can decide: You may continue to write me as usual, informing me of these things; for the letters that do not come here before I set out, I shall find on the Road, at one or other of the ⟨Po⟩st Offices.
        If Moses at the Mill is of sufficien⟨t⟩ si⟨ze for⟩ the purposes of the Garden, I see no ⟨materi⟩al objection to his being placed ther⟨e⟩—indeed with so little merchant work as is done at my Mill, I never saw much occasion for him at that place. for the Miller knows, that by his agreement, he ought to be Coopering himself, when he is not employed in the Mill; and he certainly knows too, that the Mill does not require half his time: in the summer scarc⟨e⟩ly any of it. Hard therefore would it be, if Jack & Tom, with such occasional aid as himself & Ben could afford, is not sufficient to keep the Mill in Barrels.
        I did not expect Gray’s rent wd otherwise be received than as a credit to his weaving acct. If this is done, ’tis sufficient.
        I perceive Isaac is still employed in making Ploughs, whilst Donaldson is working at the Carpenters trade. The principal advantage I expected to derive from the latter was the character he had of being skilled in making of these, & other impliments of husbandry, & the insight the former would get by attending him in this work.
        I send the Gardene⟨r⟩ a small paper of Pease, of which desire hi⟨m to⟩ make the most seed he can, as they were gi⟨ven to me⟩ for a very valuable sort.
        An English Gentleman, of family & fortune, of the name of Strickland, from whom I received the Turnip & many other seeds which were forwarded by the last Vessel from this place,

will, I expect, be at Mount Vernon before I shall. If this should happen, (& he will have a line from me to you) I request you to treat him with all the attention & civility in your power. He is a plain man in his dress & manners, and being a farmer, may wish to go over my farms, if this should be the case, I request you to ride with him over them. As I expect you have (according to my former request) got some red wine, let him have of this, & some of that kind of Madeira which was left out by Mrs Fanny Washington. Whether you have Porter in the house, or not, I am unable to say; but I desire it may be there, as well for him, as against I come home. I wish you well, and am Your friend
        
          Go: Washington
        
      